DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
In the claims filed 2/4/21, in claim 1, the term "the radially outer magnet portion" does not have proper antecedent basis within the claim, and the recitation of "inner diameter side arc magnets arranged so as to radially inward of the radially outer magnet portion" should be corrected to "inner diameter side arc magnets arranged so as to be radially inward of the radially outer magnet portion"; and for claim 4, the recitation of "An arc magnet manufacturing method for manufacturing each arc magnet of the rotor of the rotating electrical machine according to any one of claim 1" should be corrected to "An arc magnet manufacturing method for manufacturing each arc magnet of the rotor of the rotating electrical machine according to claim 1".
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention such as Kawasaki et al. (US 20160380492 A1) disclosing an annular rotor core (reference numeral 31, see figure 1) with an outer diameter side circular arc magnet (reference numeral 321, see figure 4) and a pair of inner diameter side arc magnets (reference numerals 322A, 322B, see figure 4), the prior art of record do not sufficiently disclose the combination of features including a substantially annular rotor core; and a plurality of magnetic pole portions formed at predetermined intervals in a circumferential direction of the rotor core, wherein each magnetic pole portion includes: an outer diameter side magnet portion configured by an outer diameter side circular arc magnet arranged so as to protrude radially inward; and an inner diameter side magnet portion located radially inward of the outer diameter side magnet portion and configured by a pair of inner diameter side arc magnets arranged so as to be radially inward of the radially outer magnet portion, each arc magnet is an arc magnet in which an inner peripheral surface and an outer peripheral surface have the same arc center, in a case where a center axis of each magnetic pole portion is set as a d-axis, and an axis separated from the d-axis by 90 electrical degrees is set as a q-axis, the outer diameter side magnet portion and the inner diameter side magnet portion are formed symmetrically with respect to the d-axis, the outer diameter side arc magnet is disposed so as to be symmetrical with respect to the d-axis in the circumferential direction, the pair of inner diameter side arc magnets including: a first inner diameter side arc magnet located on one side with respect to the d-axis in the circumferential direction; and a second inner diameter side arc magnet located on the other side with respect to the d-axis in the circumferential direction, the first inner diameter side arc magnet and the second inner diameter side arc magnet are arranged so as to be symmetrical with respect to the d-axis, the outer diameter side arc magnet, the first inner diameter side arc magnet, and the second inner diameter side arc magnet have substantially the same shape as viewed in the axial direction, an arc center of the outer diameter side arc magnet is located on the d-axis, an arc center of the first inner diameter side arc magnet is located on the other side with respect to the d-axis in the circumferential direction, and an arc center of the second inner diameter side arc magnet is located on the one side with respect to the d-axis in the circumferential direction as disclosed in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834